*534Opinion,
Mr. Chief Justice Mercur :
It-is settled law in Pennsylvania that a clear, distinct and unequivocal acknowledgment of a debt is sufficient to take a case out of the statute of limitations. Such an acknowledgment being proved, the law will imply the promise without its having been actually made : Palmer v. Gillespie, 95 Penn. St. 344.
In the present case the evidence was sufficient to justify the finding of the necessary facts. The plaintiff below testified that the specific statement of the account, for the recovery of which this suit was brought, was by him exhibited to the debtor, and the items got for the latter distinctly pointed out to him ; that he thereupon made a payment thereon, and made no objection to the existence and validity of any of the items thus designated. This evidence justified the submission to the jury to find that he admitted the bill to be right and acknowledged his liability therefor.
Judgment affirmed.